NORTHCUTT, Judge.
In this certiorari proceeding, Edward Froncek challenges the circuit court’s denial of his motion to mitigate sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(c). We deny the petition for writ of certiorari. See Brantley v. Holloway, 685 So.2d 31 (Fla. 2d DCA 1996). Because Froncek’s motion also alluded to a scoresheet error, our disposition is without prejudice to Froncek’s right to raise the issue in a motion filed under Florida Rules of Criminal Procedure 3.800(a) or 3.850.
Petition for certiorari denied.
STRINGER, J., and DANAHY, PAUL W., Senior Judge, concur. , ;-